DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection

The title is objectionable because it is inconsistently stated throughout the present application. In the Registration Publication Data and figure description, the title is stated as "Sports Shirt," which is not consistent with the title of "short, belly-free football jersey" in the claim.
 
To overcome this objection, the title must be amended throughout the application, original oath or declaration excepted, to consistently identify the name of the article in which the claimed design is embodied.
 
It is suggested that applicant amend the title to be:
 
-- sports shirt –

Specification Objection
Figure Description
The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) II. For this reason, the description that reads:

--1. Sports shirt—

must be amended to include independent descriptions for figs. 1.1 -1.4. The following language and format are recommended:

--Fig. 1.1 is a rear view of a [title] showing my new design;
   Fig. 1.2 is a rear perspective view thereof;
   Fig. 1.3 is another rear perspective view thereof, shown being worn; and,
   Fig. 1.4 is a front view thereof.-- 






Claim Rejections

35 USC § 112(b) 
 
The following is a quotation of 35 U.S.C. 112(b):
 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
When utilizing broken lines in a drawing, a broken line description which clearly describes the use of the broken lines must be included in the specification. See 37 CFR 1.152 and MPEP § 1503.02(III).  Because broken lines can be used in design patent drawings for a number of reasons, the broken‐line description should expressly identify the purpose of the broken lines in addition to defining their relationship to the claimed design.  See MPEP 1503.01(III).
 
It appears that the broken lines may depicts environment, however it is not clear whether the broken lines forms part of the claimed design or not. Applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

--The broken line showing of [whatever the described element is] is for the purpose of depicting [environmental structure or whatever else it may be] and forms no part of the claimed design.—
 


35 U.S.C. § 103
A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article. The examiner has done so in the following rejection.

The claim is rejected under 35 U.S.C. 103 as being unpatentable over the Adidas Boys' Practice Football Jersey in view of United States Design Patent No. D703923 (Marshall) and United States Design Patent No. D837486 (Anayiotos).  

Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.
 
The football jersey design of Adidas has design characteristics that are basically the same as the claimed design. They are both football jerseys with elastic gathered short sleeves.
 
The claim design differs from Adidas in that it has a midsection length with an elastic gathered waistband and a midlevel semi curved neckline in front with a high semi curved neckline in the rear. 
 
Marshall teaches the midsection length with an elastic gathered waistband that is missing from the primary reference of Adidas, and Anayiotos teaches the shallow semi curved neckline in front with a high semi curved neckline in the rear.
 
 

    PNG
    media_image1.png
    406
    1468
    media_image1.png
    Greyscale

 
 
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have modified the football jersey design of Adidas by incorporating the midsection length with an elastic gathered waistband of Marshall and implement the shallow semi curved neckline in front with a high semi curved neckline in the rear shown in the Anayiotos design.
 
The claimed design would have no patentable distinction over the examiner’s combination of references. Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner’s combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.)
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
 
 
Conclusion

The claim stands rejected under 35 U.S.C. 112 (b) and 35 U.S.C. § 103 for the reasons set forth above.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 

Merits
 
Discussion of the Merits of the Application All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below
 
 
 Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Thorn Sr. whose telephone number is (571)270-3594.  The examiner can normally be reached Monday-Thursday 9:00 AM- 5:00 PM EST and Friday 9:00- 1:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/J. THORN SR./
Examiner, Art Unit 2922